Citation Nr: 0616030	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-36 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a low back injury prior to February 19, 
2004.  

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a low back injury from February 19, 2004.  

3.  Entitlement to an initial compensable rating for 
sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to April 
1990 and from June 1994 to March 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In a 
rating decision dated in August 2002, the RO granted service 
connection for residuals of a low back injury and assigned a 
10 percent rating from the day following separation from 
service in March 2001.  In the same rating decision the RO 
granted service connection for sinusitis and assigned a 
noncompensable rating and also denied service connection for 
depression.  The veteran disagreed with the 10 percent rating 
for his low back disability and also disagreed with the 
noncompensable rating for sinusitis.  During the course of 
the appeal, the RO awarded a 20 percent rating for residuals 
of a low back injury from February 19, 2004, and the veteran 
continued his appeal.  


FINDINGS OF FACT

1.  Prior to February 19, 2004, the veteran's residuals of a 
low back injury were manifested primarily by paraspinal 
muscle tenderness and tightness with complaints of continuing 
back pain exacerbated by bending, reaching and lifting; 
overall there was no more than moderate limitation of motion 
of the lumbar spine.  

2.  From February 19, 2004, the veteran's residuals of a low 
back injury have been manifested by tightness of paraspinous 
muscles with reports of occasional flare-ups of back pain 
with acute muscle spasm; examination has shown forward 
flexion of 60 degrees, extension of 0 degrees, right and left 
lateral bending to 10 degrees, and right and left rotation 
to 30 degrees.  

3.  The veteran's sinusitis is manifested primarily by some 
sinus tenderness on examination; sinus X-rays have been 
negative, and there is no indication that the veteran has 
suffered an incapacitating episode of sinusitis or that he 
has had more than two non-incapacitating episodes of 
sinusitis per year.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating prior to 
February 19, 2004, for residuals of a low back injury have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (as in 
effect prior to September 26, 2003); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).  

2.  The criteria for an initial rating in excess 
of 20 percent from February 19, 2004, for residuals of a low 
back injury have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5292, 5295 (as in effect prior to September 26, 2003); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(effective September 26, 2003).  

3.  The criteria for an initial compensable rating for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the decision of the RO assigning the initial 
ratings for the veteran's sinusitis and residuals of a low 
back injury preceded VCAA notice to him regarding disability 
ratings.  The veteran did receive VCAA notice in 
February 2004.  Because this VCAA notice was not provided to 
the veteran prior to the RO decision from which he appealed, 
it can be argued that the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.

While the Court did not address whether and if so, how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the veteran in this case 
with its February 2004 letter in which it informed the 
veteran that to establish entitlement to an increased 
evaluation, the evidence must show that his service-connected 
condition had increased in severity.  The AMC notified the 
veteran that medical treatment reports obtained by VA or 
those he submitted would be reviewed and evaluated based on 
statutory rating criteria for his disability and that VA 
would get any VA medical records or other treatment records 
he identified.  The RO notified the veteran that it would 
make reasonable efforts to obtain private medial records and 
other records for which he provided adequate identification 
and release authorizations.  The RO emphasized to the veteran 
that it was his responsibility to make sure VA received all 
requested records not in the possession of a Federal 
department or agency.  

In the letter, the RO specifically requested that the veteran 
tell it about any additional information or evidence that he 
wanted VA to try to get for him and also told him that if 
there was any other evidence or information that he thought 
would support his claim, to please let the RO know.  

As outlined above, the February 2004 RO letter gave the 
veteran ample notice as to the key evidentiary gap in his 
case, namely the lack evidence showing the disabilities were 
of increased severity.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Further, this letter, in the Board's 
judgment, served to notify the veteran of the need to submit 
any pertinent evidence in his possession.  The Board finds 
that a reasonable inference from such communication was that 
the veteran should furnish any pertinent evidence that he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  All notice required by VCAA and implementing 
regulations was furnished to the veteran, and no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.  See Mayfield v. 
Nicholson; 19 Vet. App. 103 (2005) (reversed on other grounds 
444 F.3d 1328 (Fed. Cir. 2006)).  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for higher ratings for his service-
connected disabilities, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the award of any higher rating than that initially 
assigned.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
initial compensable rating for sinusitis, any question as to 
the appropriate effective date to be assigned is rendered 
moot.  As to residuals of a low back injury, the award of an 
initial 20 percent rating prior to February 19, 2004, is as 
of the day following separation from service, which is the 
earliest possible effective date, resulting in no possible 
prejudice to the veteran.  Further, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim for an initial rating in excess of 
20 percent for residuals of a low back injury from February 
19, 2004, the question of effective date does not arise, and 
is rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records, obtained VA treatment records, and provided the 
veteran with VA examinations in June 2002 and February 2004.  
The veteran has submitted private treatment records, and 
neither the veteran nor his representative has indicated that 
the veteran has or knows of any additional information or 
evidence that would support his claims.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and, to the extent possible, 
relevant evidence has been obtained for determining the 
merits of the veteran's claims.  The Board finds that no 
further assistance to the veteran is required.  

Pertinent law and regulations - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disabilities.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3 (2005).  

The veteran's claims were placed in appellate status by 
disagreement with the initial rating award and are original 
claims as opposed to new claims for increases.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2005).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Residuals of low back injury

The veteran's service medical records show that in December 
2000 he gave a history of low back pain over the past year 
and a half.  On examination, there was full range of motion 
and negative tenderness to palpation.  X-rays were reportedly 
negative.  The assessment was chronic low back pain.  Motrin 
and back pain class were prescribed.  In an undated form 
titled Medical Record - Low Back Pain, the veteran gave a 
history of having landed on his canteen with his left buttock 
in an airborne operation approximately two years earlier.  
There was normal range of back motion on examination, and 
X-rays showed no fracture.  The diagnosis was chronic low 
back pain.  Ibuprofen was prescribed, and the veteran was 
referred to physical therapy for back class.  

The veteran filed his service connection claims in February 
2001, prior to his separation from service.  

The veteran has submitted private medical records showing 
that in March 2002 he gave a history of chronic back pain 
since a fall while parachuting in service.  He stated he had 
daily discomfort, which was mild with intermittent 
exacerbation about once a month when he experienced pain with 
getting out of bed.  There were no reported findings in the 
report; the impression was chronic back pain, and the 
examiner noted that the veteran wanted to follow-up with VA.  

At a VA examination in June 2002, the veteran reported that 
he injured his back in about 1998 when making an airborne 
jump and during the landing twisted his trunk over his 
canteen and in doing that seemed to injure his low back.  At 
the examination, the veteran reported that he had a dull ache 
and some soreness in his low back all of the time.  He said 
that about once or twice a month this was particularly 
noticeable when he awakened in the morning.  On examination 
of the low back, there was forward flexion to 45 degrees 
without pain; but he could flex to 70 degrees with pain.  
There was extension to 15 degrees, which in particular seemed 
to be painful.  There was side bending to 20 degrees in 
either direction.  A VA radiologist reported that June 2002 
X-rays of the lumbosacral spine were unremarkable.  

Private medical records show that in June 2003 the veteran 
reported he still had back problems two to three times a week 
and that when he had been lying on the floor recently, he was 
unable to get up.  The physician's impression was low back 
pain, chronic and recurrent.  In September 2003, the veteran 
reported that his back pain kept him from sleeping and it 
hurt just to move.  He reported radiation of pain to the 
buttocks, bilaterally, with no loss of control of bowel or 
bladder.  On examination, the physician noted antalgic gait, 
and said there was flexion to 0 degrees.  The veteran was 
able to heel and toe walk, and there were good ankle jerks.  
The impression was low back pain, and the physician 
prescribed Vicodin, Naproxen, and Skelaxin.  

VA outpatient records show that in December 2003, when the 
veteran was seen in an ambulatory care clinic for vesting, he 
gave a history of an in-service back injury.  He reported 
that he had been placed on both nonsteroidal anti-
inflammatory medications and Hydrocodone, which were not 
effective.  He reported he had chronic pain (pain score 5) 
that was present constantly with muscle spasm; he reported he 
had only infrequent radiation of back pain to his buttocks.  
On musculoskeletal examination, there was tenderness on 
palpation of paravertebral muscles, and fair forward flexion 
of the spine.  Straight leg raises were negative.  The 
assessment was low back pain, likely disc disease related to 
accident in the military.  

At a VA physical medicine and rehabilitation consultation in 
January 2004, the veteran reported that he had constant 
chronic back pain and stated he had spasms once a week.  He 
stated that bending, reaching, and lifting exacerbated the 
pain, while stretching and hot showers eased the pain.  He 
denied numbness or tingling in the lower extremities and also 
denied bowel or bladder incontinence.  He reported his pain 
on that date was 3 on a scale of 10.  On examination, there 
was muscle tightness of the right border of the lumbar 
paraspinal muscles.  The examiner said range of motion was 
moderately reduced in all directions with pain on flexion, 
severe pain on extension, no pain on side bending, pain on 
right rotation, and positive facet loading on right rotation.  
X-rays were reportedly normal.  The assessment was chronic 
low back pain.  

A VA magnetic resonance imaging (MRI) study in February 2004 
showed degenerative changes at the L5-S1 disc level with disc 
desiccation and a small posterior protrusion but without 
canal stenosis or neural foraminal stenosis at any level.  
There was mild facet joint disease at the caudal levels.  

At a VA examination on February 18, 2004, the veteran 
complained that he currently had some aching low back pain in 
the lower part of the lumbar spine every day.  He reported he 
had only had one incident of brief radiation of numbness into 
his left leg.  He reported he had occasional flare-ups of his 
back pain with acute muscle spasm, which occurred on the 
average about twice a month.  He said these came on without 
warning and only lasted a few minutes, but he was completely 
incapacitated during these episodes.  He noted relief with 
stretching exercises and then was able to get up and move 
around again.  The veteran reported that he was employed as 
an auto mechanic and had not missed any work due to his back 
pain, nor did he have any back pain flare-ups that required a 
whole day of bed rest or interfered with his normal 
activities.  

At the February 18, 2004, examination, palpation in the L4 - 
S1 area caused the veteran to complain of tightness, but he 
did not specifically complain of pain.  The examiner said 
there was some tightness of the paraspinous muscles on the 
right compared to the left.  Range of motion showed flexion 
of 60 degrees, and extension of 0 degrees, with the veteran 
refusing to attempt extension because he stated that it 
sometimes brought on his muscle spasms.  Lateral bending to 
the right and left was to 10 degrees, and rotation to the 
right and left was to 30 degrees.  The examiner noted that 
the veteran did not complain of any weakness or 
incoordination.  

At a VA outpatient visit in April 2004, the veteran reported 
that his home exercise program had helped in improving pain 
control and function and he had less frequent spasms.  On 
that date, he rated his pain as 0 on a scale of 10.  He 
reported he continued to have low back pain with certain 
trunk movements such as bending and lifting.  The remainder 
of the note was a word for word copy of the January 2004 
progress note.  

Analysis

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for evaluating spinal disorders under Diagnostic 
Code 5293, intervertebral disc syndrome.  67 Fed. Reg. 54345-
49 (2002).  VA again revised the criteria for evaluating 
spine disorders, effective September 26, 2003.  67 Fed. Reg. 
51455-58 (2003).  

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether the disability warrants an increased evaluation.  
VA's General Counsel has determined that the amended rating 
criteria, if favorable to the claim, may be applied only for 
periods from and after the effective date of the regulatory 
change.  The veteran does, however, get the benefit of having 
both the old and new regulations considered for the period 
after the effective date of the change.  See VAOPGCPREC 3-00.  
That guidance is consistent with the longstanding statutory 
law, to the effect that an increase in benefits cannot be 
awarded earlier than the effective date of the change in law 
pursuant to which the award is made.  See 38 U.S.C.A. 
§ 5110(g) (West 2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

In its August 2002 rating decision, the RO granted service 
connection for residuals of the veteran's low back injury and 
assigned a 10 percent rating effective the day following the 
veteran's separation from service in March 2001.  The veteran 
disagreed with the initial 10 percent rating, and during the 
course of the appeal, the RO granted a 20 percent rating 
effective from February, 19, 2004.  The veteran continued his 
appeal.  

Initial rating in excess of 10 percent prior to February 19, 
2004

The Board will first address entitlement to an initial rating 
in excess of 10 percent for residuals of a low back injury 
prior to February 19, 2004.  

Prior to February 19, 2004, the RO rated the veteran's 
service-connected low back disability under the former 
Diagnostic Code 5295 for lumbosacral strain.  Under the 
criteria in effect prior to September 26, 2003, a 10 percent 
rating was warranted under that code where there was 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  A 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  Id.  Severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwatie's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
warranted a 40 percent rating.  Id.  

Under the rating criteria in effect prior to September 26, 
2003, slight limitation of motion of the lumbar spine 
warranted a 10 percent rating, moderate limitation of motion 
warranted a 20 percent rating, and severe limitation of 
motion warranted a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

Prior to revisions pertaining to intervertebral disc syndrome 
that became effective in September 2002, Diagnostic Code 5293 
provided that a 20 percent rating required moderate 
intervertebral disc syndrome, with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  
Intervertebral disc syndrome producing severe disability with 
recurring attacks and little intermittent relief warranted a 
40 percent rating, while intervertebral disc syndrome that 
resulted in pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief warranted a 60 percent 
rating.  Id.  

Under an amendment to the Rating Schedule effective September 
23, 2002, the rating formula for evaluating intervertebral 
disc syndrome was changed.  Under Diagnostic Code 5293, as 
amended, intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  The revised criteria 
provide that a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks per year.  A 40 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least 
four but less than six weeks per year.  Finally, a maximum 60 
percent rating is available when the condition is manifested 
by incapacitating episodes having a total duration of at 
least six weeks but less than twelve weeks per year.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243), an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly or nearly so.  See 67 
Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 and Note (1) (2003)).  

As noted above, effective September 26, 2003, VA again 
revised the criteria for rating spinal disorders.  These 
revisions consist of a new rating formula termed General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) and encompass such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  The new diagnostic code numbers are 
Diagnostic Codes 5235-5243 and include Diagnostic Code 5237 
for lumbosacral or cervical strain, Diagnostic Code 5239 for 
spondylolistheis or segmental instability, Diagnostic Code 
5242 for degenerative arthritis, and Diagnostic Code 5243 for 
intervertebral disc syndrome.  As noted, effective 
September 26, 2003, the diagnostic code number for 
intervertebral disc syndrome is Diagnostic Code 5243, and it 
is to be rated either under the General Rating Formula or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
effective September 26, 2003, is the same as the criteria for 
incapacitating episodes under the prior Diagnostic Code 5293 
in effect as of September 23, 2002.  

Review of the General Rating Formula shows that it states 
that with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 10 percent 
evaluation is warranted for:  forward flexion of the 
thoracolumbar spine that is greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for:  forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation may be assigned in cases of unfavorable 
ankylosis of the entire thoracolumbar spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  

As noted earlier, for the period prior to February 19, 2004, 
the RO has rated the veteran's low back disability as 
10 percent disabling under the diagnostic code for 
lumbosacral strain as in effect prior to September 26, 2003.  
The criteria for the next higher 20 percent rating under that 
code, Diagnostic Code 5295, include muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position.  Although the veteran has reported that 
he experiences muscle spasm, at no medical examination has 
such been shown, and the evidence does not demonstrate the 
required unilateral loss of lateral spine motion needed for 
a 20 percent rating under the former Diagnostic Code 5295.  

The Board acknowledges that the February 2004 VA MRI study 
showed degenerative disc disease and that the veteran has at 
times, including prior to February 19, 2004, complained of 
radiating back pain.  The record shows, however, that 
examiners have consistently reported straight leg raising to 
be normal and they have not identified neurologic findings 
such as sensory deficits, diminished or absent ankle jerks, 
or problems with heel and toe walking, and there has been no 
diagnosis of radiculopathy.  It is, therefore, the judgment 
of the Board that it is not appropriate to consider rating 
the veteran's residuals of a back injury under the former 
Diagnostic Code 5293 for intervertebral disc syndrome, and in 
view of the absence of evidence of incapacitating episodes 
(defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician) 
rating the disability based on incapacitating episodes under 
revised rating criteria would not be appropriate.  

On review of the medical evidence outlined above, the Board 
finds that prior to February 19, 2004, the veteran's 
residuals of a low back injury were manifested primarily by 
limitation of motion of the lumbar spine with paraspinal 
muscle tenderness and tightness with complaints of continuing 
back pain exacerbated by bending, reaching, and lifting.  At 
the June 2002 VA examination the veteran was able to forward 
flex to 70 degrees, extend to 15 degrees, and do side bending 
to 20 degrees in either direction.  The Board would view this 
as slight to moderate limitation of motion, but the Board 
notes the comment at that time that there was onset of pain 
with forward flexion to 45 degrees and the examiner's comment 
pertaining to pain on extension.  Further, the private 
medical records indicate the veteran was unable to flex the 
lumbar spine at one visit, and on later occasions in 
December 2003 and January 2004, VA records describe fair 
forward flexion and range of motion moderately reduced in all 
directions with pain on flexion, severe pain on extension, 
and pain on right rotation.  

Here the Board notes that 38 C.F.R. § 4.71a, Plate V (2005) 
shows that for VA purposes, the normal flexion of the 
thoracolumbar spine is from 0 to 90 degrees, normal extension 
is from 0 to 30 degrees, normal lateral flexion is 
from 0 to 30 degrees, and normal rotation is 
from 0 to 30 degrees.  In view of the veteran's reports of 
flare-ups and the examination results showing onset of pain 
at 45 degrees of forward flexion in June 2002 and emphasis on 
painful extension in most reports, with application of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
consideration of the principles of DeLuca, the Board finds 
that prior to February 19, 2004, the evidence demonstrates 
moderate limitation of motion of the lumbar spine, which 
warrants a 20 percent rating under Diagnostic Code 5292 as in 
effect prior to September 26, 2003.  

The record does not, however, show that the veteran's 
service-connected low back disability meets or approximates 
the criteria for the next higher 40 percent rating based on 
severe limitation of motion of the lumbar spine.  While there 
was an exacerbation of back pain as reported to the veteran's 
private physician in mid-September 2003, at which time there 
was pain radiating to the buttocks and the physician said 
flexion was only to 0 degrees, this was not sustained because 
when next seen in December 2003, there was what was described 
as fair forward flexion of the spine, nor was such shown in 
January 2004, when the examiner described motion being 
moderately reduced in all directions.  Such does not support 
a finding of severe limitation of motion of the lumbar spine.  
The Board therefore concludes that prior to February 19, 
2004, the evidence supports a 20 percent rating, but no 
higher, under Diagnostic Code 5292.  

For the period prior to February 19, 2004, the Board has 
considered whether General Rating Formula for Disease and 
Injuries of the Spine might provide a basis for an initial 
rating in excess of 20 percent as of its effective date on 
September 26, 2003.  Under that formula, as applicable here, 
the next higher rating of 40 percent requires that forward 
flexion of the thoracolumbar spine be 30 degrees or less or 
that there be favorable ankylosis of the entire thoracolumbar 
spine.  In this case, the evidence does not show, nor does 
the veteran contend, that his low back disability involves 
ankylosis, and, even with consideration of the effects of 
pain, there is no indication in records subsequent to the 
September 26, 2003, effective date that forward flexion was 
limited to 30 degrees or less, which would be required for 
the next higher 40 percent rating.  



Initial rating in excess of 20 percent from February 19, 2004

Effective February 19, 2004, the RO assigned an 
initial 20 percent rating for residuals of the veteran's low 
back injury under Diagnostic Code 5237 for lumbosacral strain 
under the General Rating Formula for Diseases and Injuries of 
the Spine that became effective September 26, 2003.  

The Board must consider whether there is any basis upon which 
an initial rating in excess of 20 percent for the veteran's 
low back injury residuals may be granted from February 19, 
2004.  Review of the record shows that from February 19, 
2004, the veteran's residuals of a low back injury have been 
manifested by tightness of paraspinous muscles with reports 
of occasional flare-ups of back pain with acute muscle spasm; 
examination has shown forward flexion of 60 degrees, 
extension of 0 degrees, right and left lateral bending 
to 10 degrees, and right and left rotation to 30 degrees.  
There is no basis upon which these manifestations can be 
determined to meet the criteria for a rating in excess of the 
currently assigned 20 percent rating.  

In this regard, under the General Rating Formula for Disease 
and Injuries of the Spine, a 40 percent rating for the 
thoracolumbar spine requires that flexion of the 
thoracolumbar spine be limited to 30 degrees or less or that 
there be favorable ankylosis of the entire thoracolumbar 
spine.  As noted earlier, the evidence does not show, nor 
does the veteran contend, that his service-connected low back 
disability involves ankylosis.  Further, even with 
application of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 and consideration of DeLuca regarding flare-ups and 
painful motion, the Board cannot find that the forward 
flexion is effectively limited to 30 degrees or less when 
forward flexion at the February 2004 VA examination was 
measured at 60 degrees.  Likewise, even with application of 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and 
consideration of DeLuca regarding flare-ups and painful 
motion, the limitation of motion of the lumbar spine shown in 
all planes at the February 2004 VA examination does not meet 
or approximate a finding of severe limitation of motion 
required for a 40 percent rating under Diagnostic Code 5292 
as in effect prior to September 26, 2003.  

In addition, the evidence does not meet the criteria for a 
40 percent rating under Diagnostic Code 5295 as in effect 
prior to September 26, 2003.  The February 2004 MRI study 
showed mild facet joint disease and there has been some loss 
of lateral motion, but there was no stenosis at any level and 
there is no indication of listing of the whole spine or a 
showing of marked limitation of forward bending in a standing 
position.  There is no information concerning Goldthwaite's 
sign, and no examiner in the period from February 19, 2004, 
has noted gait problems or abnormal mobility on forced 
motion.  The MRI findings with limitation of lateral bending 
do not, in the Board's judgment, translate to the criteria 
for a 40 percent rating under Diagnostic Code 5295.  Also, 
there is no showing of neurological involvement or 
incapacitating episodes related to intervertebral disc 
syndrome that would warrant consideration of a rating in 
excess of 20 percent based on criteria for rating 
intervertebral disc syndrome as in effect either before or 
after revision.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim, and 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2005); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The Board therefore concludes that 
the criteria for an initial rating in excess of 20 percent 
from February 19, 2004, have not been met, and the claim must 
be denied.  

Sinusitis

Background

The veteran's service medical records show that in January 
2001, the veteran was seen with complaints of sinus pain and 
pressure for the past two months, and he said he had had the 
same symptoms for the past one to two years.  He gave a 
history of sinus pressure, headaches, post nasal drip, and 
nasal congestion.  The examiner noted drainage at the back of 
the veteran's throat and sinus congestion.  X-rays were noted 
to be negative.  The assessment was upper respiratory tract 
infection/sinusitis and allergic rhinitis.  Medications 
including antibiotics were prescribed.  

Private medical records show that in March 2002, the veteran 
reported that he had had problems with sinuses for a few 
years and he had nasal congestion and seasonal allergies.  He 
stated that he had been diagnosed with sinusitis and had been 
given antibiotics and Claritin.  On examination, there was 
nasal congestion and erythema.  The impression was mixed 
rhinitis.  

At a VA general medical examination in June 2002, the veteran 
claimed that he had chronic nasal congestion and that the 
left side of his nose was stopped up a great deal of the 
time.  He also complained of chronic postnasal drip and 
occasional headache with pain over the left frontal sinus 
area.  He was currently on no medication.  Examination of the 
nose revealed nasal congestion with decreased air passage of 
the left nostril, and the right nostril was occluded.  He had 
a slightly granular pharynx.  The diagnosis was chronic 
sinusitis with probable allergic factor.  VA sinus X-rays in 
June 2002 were normal.  

Private medical records show that in June 2003 the veteran 
gave a history of years of seasonal problems with nasal 
congestion, which he had had for the past two weeks.  He said 
he used Tylenol sinus medicine to prevent pain to the left 
frontal and maxillary areas.  After examination the 
impression was allergic rhinitis, and the physician 
prescribed Flonase, and Liquibid D.  When seen at a follow-up 
appointment in July 2003, the veteran reported nighttime 
congestion and morning stuffiness.  On examination, the 
inferior nasal turbinates were swollen.  The impression was 
allergic rhinitis versus vasomotor rhinitis.  The physician 
adjusted the veteran's medications to include Allegra and 
Nasonex spray.  

At the VA examination in February 2004, the physician noted 
the veteran had a long history of allergic rhinitis, which 
the veteran said was not now seasonal, but rather went on at 
about the same intensity year round.  There were no specific 
complaints concerning the sinuses.  On examination, there was 
some sinus tenderness over the frontal and maxillary sinus on 
the left with percussion.  There was no tenderness on the 
right.  The nose did not have any nasal discharge.  The 
impression after examination was chronic allergic rhinitis 
with daily drainage, postnasal drip and nasopharynx 
irritation.  The physician said sinus X-rays were normal and 
doubted that the veteran had true sinus infections or 
sinusitis.  He said the main exacerbating factor in the 
veteran's condition was cigarette smoking, which must be 
totally stopped before the veteran had any hope of 
improvement.  

Analysis

In its August 2002 rating decision, the RO granted service 
connection for sinusitis and assigned a noncompensable rating 
under Diagnostic Code 6510, for chronic pansinusitis.  The 
General Rating Formula for Sinusits found at 38 C.F.R. § 4.97 
applies to Diagnostic Code 6510, and under that formula, 
sinusitis detected by X-ray only warrants a non-compensable 
rating.  One or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting warrants 
a 10 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6510.  

A 30 percent rating is warranted when the evidence 
demonstrates three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating requires chronic osteomyelitis following radical 
surgery, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.  

In this case, at no time during the rating period does the 
evidence demonstrate symptoms of sinusitis that would warrant 
a compensable rating.  First, there is no showing that the 
veteran's sinusitis has required surgery or antibiotic 
treatment at any time since service.  Examiners have 
identified allergic rhinitis and concomitant symptoms of 
nasal congestion, but they have not diagnosed the veteran as 
having episodes of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  The Board 
acknowledges that the veteran has complained of headaches and 
that the physician at the February 2004 examination noted 
tenderness over the left frontal and maxillary sinuses, but 
there has at no time, much less three or more times, been a 
showing purulent discharge or crusting, which would be 
required for a compensable percent rating for sinusitis.  

Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2005); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The claim for an initial compensable rating for 
sinusitis must therefore be denied.  

Summary

In summary, with consideration of the Court's decision in 
Fenderson v. West, 12 Vet. App. 119 (1999), pertaining to 
initial ratings, as is the case here, and the propriety of 
staged ratings, the Board has awarded a 20 percent rating for 
residuals of a low back injury prior to February 19, 2004, 
but has concluded that the preponderance of the evidence is 
against a rating in excess of 20 percent for the veteran's 
low back disability from that date.  In addition, the Board 
has concluded that the preponderance of the evidence is 
against an initial compensable rating for sinusitis at any 
time during the appeal.  


ORDER

An initial 20 percent rating for residuals of a low back 
injury prior to February 19, 2004, is granted subject to the 
law and regulations pertaining to the payment of monetary 
benefits.  

An initial 20 percent rating for residuals of a low back 
injury from February 19, 2004, is denied.  

An initial compensable rating for sinusitis is denied.  


____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


